743 A.2d 429 (1999)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Earl BARGE, Petitioner.
Supreme Court of Pennsylvania.
December 28, 1999.

ORDER
PER CURIAM.
AND NOW, this 28th day of December 1999, the Petition for Allowance of Appeal is granted. The Order of the Superior Court is vacated and the matter is remanded to Superior Court for further proceedings, including remand to the common pleas court for evidentiary hearings if necessary, to determine the responsibility for the absence of transcripts from the record certified for appeal. If it is determined that the absence is attributable to the failure of Petitioner/Appellant to comply with the Rules of Appellate Procedure, the judgment of the Superior Court shall be reinstated. If it is determined that the absence is attributable to court personnel, Superior Court shall resolve on the merits *430 the issue raised in the appeal, which was previously treated as waived. Cf. Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998). Jurisdiction relinquished.